STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

JAN    PERRY                                                                                 NO.         2022        CW        0468

VERSUS


ANPAC       LOUISIANA          INSURANCE                                                                JULY        18,        2022
COMPANY




In    Re:             Anpac        Louisiana               Insurance              Company,               applying                 for
                      supervisory              writs,         19th           Judicial               District                   Court,
                      Parish       of    East       Baton    Rouge,         No.    704673.




BEFORE:               HOLDRIDGE,          PENZATO,          AND   LANIER,          JJ.


        WRIT           NOT     CONSIDERED.                 This        writ        application                  failed                to
include           a    copy        of     the        hearing       minutes              in        violation                of     the
Uniform          Rules        of    Louisiana              Courts       of    Appeal,              Rule        4-    5( C)(      10).
This        court       also        requires           a     copy       of        the    transcript                       in     this
matter.




        Supplementation                        of     this        writ            application                  and/ or                an

application             for       rehearing          will     not      be     considered.                Uniform                Rules
of    Louisiana          Courts          of    Appeal,       Rules      2- 18. 7 &           4-    9.


        In       the    event           relator       seeks       to    file       a    new         application                  with

this        court,           it         must        contain        all        pertinent                  documentation,
including             the    missing           items       noted       herein,          and        must     comply               with
Uniform          Rules       of     Louisiana          Courts          of    Appeal,              Rule    2- 12. 2.               Any
new    application                must     be       filed    on    or       before       August           18,         2022        and

must    contain a             copy of this             ruling.

                                                             GH
                                                            AHP
                                                            WIL




COURT       OF   APPEAL,           FIRST       CIRCUIT




       DEPUTY          CLERK       OF    COURT
                 FOR    THE    COURT